Mr. Justice Breese delivered the opinion of the Court: One of the ordinances of the city of Galena is as follows: “§ 13. No person shall put, or cause to be put, in any street, sidewalk or other public place within the city limits, any dust, dirt, filth, shavings or other rubbish, or obstructions of any kind; any person offending against the provisions of this section, shall forfeit and pay the sum of five dollars to the city for each offense; and also the further sum of five dollars for each and every day he or she shall neglect to remove the same after being directed so to do by the superintendant of ways and bridges, the marshal or city constables.” This ordinance is very broad and comprehensive, embracing “any kind of obstruction.” In this case, the obstruction was a car of the appellant’s 'across the street hy which a traveler was hindered and delayed from crossing the street fifteen minutes. The railroad hands were engaged in switching. They were freight cars, and some time must necessarily be employed in that operation. The fact of obstructing the street unnecessarily, was fairly left to the jury by the instructions of the court, and they have found, and we think properly, that it was not necessary in order to the due transaction of the business of the road, that the street should be obstructed for so long a time, if at all. It would seem to be in the power of the company so to arrange the making up of trains, as not to obstruct any thoroughfare in any town, and it is their duty so to do. Ho railroad company, or other organization, can claim the right to obstruct the streets of any town, and if they do, they must abide the consequences. It is inconceivable that a railroad cannot be properly operated without blocking up the streets of a town. The jury having found the fact of obstruction, and that it was unnecessary, we cannot interfere, and must affirm the judgment. Judgment affirmed.